NUMBER 13-22-00457-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                          Appellant,

                                            v.

DANIEL SOLIS,                                                                 Appellee.


               On appeal from the County Court at Law No. 1
                        of Nueces County, Texas.


                          MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

       The State of Texas filed a notice of appeal from trial court cause number 20MC-

05536-1 in County Court at Law No. 1 of Nueces County, Texas, regarding the “trial

court’s September 27, 2022, order granting Defendant’s motion for directed verdict of

acquittal after the jury verdict of guilty had already been returned and accepted.” On

October 5, 2022, the Clerk of this Court notified appellant that it appeared that there was
no final, appealable order. The Clerk requested appellant to correct this defect, if possible,

and notified appellant that the appeal would be subject to dismissal if the defect was not

corrected. See TEX. R. APP. P. 37.1. Appellant filed a response to the Clerk’s directive

asserting that the trial court’s order “is the functional equivalent of an order granting a

new trial for insufficient evidence,” and is therefore appealable.

        The State’s right to appeal is governed by the Texas Code of Criminal Procedure.

See TEX. CODE CRIM. PROC. ANN. art. 44.01(a). Under this article, the state is entitled to

appeal an order if the order grants a new trial. See id. art. 44.01(a)(3). “If a trial court's

order is functionally indistinguishable from the granting of a motion for new trial, a

reviewing court can look past the label given to it and treat it as an order granting the

motion for new trial.” State v. Davis, 349 S.W.3d 535, 538 (Tex. Crim. App. 2011); see,

e.g., State v. Savage, 933 S.W.2d 497, 499 (Tex. Crim. App. 1996) (treating order

granting motion for judgment non obstante verdicto as functional equivalent of order

granting motion for new trial for insufficient evidence because it accomplished same

outcome); State v. Evans, 843 S.W.2d 576, 577 (Tex. Crim. App. 1992) (determining that

order granting motion to withdraw or reconsider plea should have been called order

granting new trial because it returned case to posture before plea was accepted).

        Our “interpretation of Article 44.01 recognizes that double-jeopardy law serves as

the key boundary to the State’s right to appeal under the statute.” State v. Blackshere,

344 S.W.3d 400, 405 (Tex. Crim. App. 2011). The court of criminal appeals has explained

that:




                                              2
       One of the most fundamental rules of double-jeopardy jurisprudence is that
       when a trial ends in an acquittal, the defendant may not be tried again for
       the same offense. Whether the acquittal is “based on a jury verdict of not
       guilty or on a ruling by the court that the evidence is insufficient to convict,”
       any further prosecution, including an appeal by the prosecution that would
       lead to a second trial, is prohibited. Even where an acquittal is based on an
       “egregiously erroneous foundation,” such as erroneous exclusion of
       evidence or erroneous weighing of evidence, the acquittal bars appellate
       review of the ultimate disposition as well as the underlying foundation.

Id. at 406 (internal footnotes omitted); see State v. Moreno, 294 S.W.3d 594, 597 (Tex.

Crim. App. 2009); State v. Jarvis, 524 S.W.3d 267, 270–71 (Tex. App.—Waco 2016, no

pet.). In the context of a State’s appeal, double jeopardy is implicated when the following

two conditions are met: (1) jeopardy must have “attached,” as when a jury is empaneled

and sworn in a jury trial, and (2) the State's appeal must threaten the defendant with an

impermissible successive trial. Blackshere, 344 S.W.3d at 405–06. For double-jeopardy

purposes, an acquittal occurs when the trial court’s ruling, “whatever its label,” constitutes

a resolution of some or all of the factual elements of the charged offense. Blackshere,

344 S.W.3d at 407. Here, the trial court’s order directed a verdict of “not guilty” after the

jury had rendered a verdict otherwise, and appellant’s appeal threatens the appellee with

an impermissible successive trial. We conclude that the trial court’s action in directing a

verdict of “not guilty” constituted the functional equivalent of an acquittal for purposes of

double jeopardy. See id.

       The Court, having examined and fully considered the notice of appeal, appellant’s

response to the Clerk’s directive, and the applicable law, is of the opinion that we lack

jurisdiction over the appeal. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(1); Blackshere,




                                              3
344 S.W.3d at 405; Moreno, 294 S.W.3d at 597; Jarvis, 524 S.W.3d at 270–71.

Accordingly, we dismiss this appeal for lack of jurisdiction.


                                                                GINA M. BENAVIDES
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
1st day of December, 2022.




                                             4